Case 1:17-cv-01124-JKB Document 74-3 Filed 06/04/20 Page 1 of 4




   EXHIBIT 
        Case 1:17-cv-01124-JKB Document 74-3 Filed 06/04/20 Page 2 of 4


From:            Bruce F. Bright
To:              Jennifer B. Maisel; Steven Lieberman
Cc:              Kim Willison; Spencer J. Johnson; Nasri Hage
Subject:         RE: Eichenwald v Rivello
Date:            Friday, May 22, 2020 11:11:31 AM
Attachments:     image001.jpg
                 image002.jpg
Importance:      High


To clarify –
I did not “concede” anything. What I stated is that, in regard to any confidentiality order that might
be agreed upon and entered by consent, I would not insist on retroactive coverage of my discovery,
other than the Williamson report. But since we haven’t reached agreement on a “stipulated”
confidentiality order, that is of no import. As it stands, you will be filing a motion for protective
order, as you’ve indicated, and I will be opposing it. In regard to what you will be filing, I have not
“conceded” anything. What is in dispute is: (1) whether any protection and sealing of Mr.
Eichenwald’s medical records should occur and, if so, to what extent; and (2) whether Defendant’s
counsel in the civil case should be barred from sharing discovery with Mr. Rivello’s Texas criminal
defense counsel.
I have, since my last email, learned that the May 22nd status conference in the criminal case has
been re-scheduled for August 7.
I will proceed with filing a motion to modify the schedule and will represent therein that you consent
to a 42-day extension, but not to any longer extension.
-Bruce
Bruce F. Bright
Partner
AJGA
410-723-1400 (Office)
410-693-7349 (Mobile)
bbright@ajgalaw.com
www.ajgalaw.com
From: Jennifer B. Maisel
Sent: Friday, May 22, 2020 10:48 AM
To: Bruce F. Bright ; Steven Lieberman
Cc: Kim Willison ; Spencer J. Johnson ; Nasri Hage
Subject: RE: Eichenwald v Rivello
Bruce,
I confirm that we were able to reschedule and participate in a meet and confer telephone
conference this morning, after you missed our initially scheduled time. With respect to the
protective order, you conceded on the issue of retroactive designation of Defendant’s documents
other than the Williamson report, and there remains a dispute as to: (1) the procedures for filing
papers under seal, and (2) sharing of Plaintiff’s designated materials with Defendant’s criminal
defense counsel for use in the criminal proceeding.
We anticipate producing the non-confidential discovery by the end of next week.
We consent to a 42 day extension consistent with the Court’s order, and do not consent to a longer
extension.
Please keep us apprised of the status of the criminal proceeding, including the rescheduled date for
            Case 1:17-cv-01124-JKB Document 74-3 Filed 06/04/20 Page 3 of 4

the next status hearing. Is Mr. Rivello still intending to plead guilty?



Jennifer Maisel
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW
Suite 800
Washington, D.C. 20005
Main Number: 202.783.6040
Fax Number: 202.783.6031
Email: jmaisel@rothwellfigg.com
Website: www.rothwellfigg.com
The information contained in this electronic message and any attachments to this message are intended for the exclusive use of the addressee(s) and
may contain confidential and/or privileged information. If you are not the addressee, note that any disclosure, copy, distribution or use of the contents
of this message is prohibited. If you are not the intended recipient, please notify Rothwell, Figg, Ernst & Manbeck, P.C. immediately at (202) 783-6040
or email us at jmaisel@rfem.com, and destroy all copies of this message and any attachments.

From: Bruce F. Bright <bbright@ajgalaw.com>
Sent: Friday, May 22, 2020 10:30 AM
To: Steven Lieberman <slieberm@rothwellfigg.com>; Jennifer B. Maisel <jmaisel@rothwellfigg.com>
Cc: Kim Willison <kwillison@ajgalaw.com>
Subject: RE: Eichenwald v Rivello
Importance: High
As for the Texas case, a status conference had been scheduled for today (May 22). That did not take
place because the Courts are not fully “open” there. It will be rescheduled (or possibly has been re-
scheduled) for a new date possibly a couple months from now.
-Bruce
Bruce F. Bright
Partner
AJGA
410-723-1400 (Office)
410-693-7349 (Mobile)
bbright@ajgalaw.com
www.ajgalaw.com
From: Bruce F. Bright <bbright@ajgalaw.com>
Sent: Friday, May 22, 2020 10:23 AM
To: Steven Lieberman <slieberm@rothwellfigg.com>; Jennifer B. Maisel <jmaisel@rothwellfigg.com>
Cc: Kim Willison <kwillison@ajgalaw.com>
Subject: Eichenwald v Rivello
Importance: High
Steve and Jennifer:
We completed our “meet and confer” via telephone a few minutes ago. It was approximately 15
minutes. We confirmed very quickly our respective positions that we had previously both made
clear, in detail, via email, and based on an exchange of drafts of your “confidentiality order.” You
confirmed that there are parts of your discovery – both interrogatory answers and responsive
documents – that are not deemed by you as “confidential,” and therefore are not subject to any
confidentiality concern. I requested a date when that portion of the discovery would be provided,
            Case 1:17-cv-01124-JKB Document 74-3 Filed 06/04/20 Page 4 of 4

since the purportedly “confidential” parts will be the subject of your motion for protective order.
You indicated you would “get back to me” with a date certain, but did not indicate when you would
be getting back to me.
As for my proposed motion to modify the schedule, my understanding from prior emails is that you
consent (or do not oppose) a 42 day extension of the schedule, but do not consent to any longer
extension. Is that correct? I need to know your answer as soon as possible (hopefully today) so that I
can accurately characterize your position in the motion.
-Bruce
Bruce F. Bright
Partner
AJGA
410-723-1400 (Office)
410-693-7349 (Mobile)
bbright@ajgalaw.com
www.ajgalaw.com

  Bruce F. Bright                                               Tel: 410-723-1400
  Partner                                                       Fax: 410-723-1861
  Ayres, Jenkins, Gordy & Almand, P.A.                          Email:bbright@ajgalaw.com
                                                                Web: www.ajgalaw.com


                                                                6200 Coastal Highway, Suite 200
                                                                Ocean City,MD21842



LEGAL NOTICE
Unless expressly stated otherwise, this e-mail is intended to be confidential and may be privileged. It is intended for the addressees only. Access to this
e-mail by anyone except addressees is unauthorized. If you are not an addressee, any disclosure or copying of the contents of this email or any action
taken (or not taken) in reliance on it is unauthorized and may be unlawful. If you are not an addressee, please inform the sender immediately. E-mail
communications may be intercepted or inadvertently misdirected. While the American Bar Association deems e-mail a valid and authorized form of
communication between attorneys and clients, absolute secrecy, confidentiality, and security (of this e-mail message and any attachments thereto)
cannot be assured. The relationship of attorney/client shall not be, and is not, established solely as a result of the transmission of this e-mail. Absent a
written engagement letter signed by Ayres, Jenkins, Gordy and Almand, P.A., no attorney/client relationship shall be deemed to, nor shall, exist and any
belief that information or documents provided by this e-mail are privileged is mistaken, unwarranted and incorrect.
[v2.1]
